Title: To Benjamin Franklin from Robert R. Livingston, 25 May 1783
From: Livingston, Robert R.
To: Franklin, Benjamin


          
            Sir
            Philadelphia, 25th. May 1783
          
          Not knowing when it may be convenient for Mr Bingham to deliver this I confine myself
            merely to introduce him to your acquaintance— I am persuaded I need not, as his
            character is known to you to bespeak your civilities for him.
          
          It may however be prudent if, (as he proposes) Mrs Bingham should accompany him to
            caution you against such attentions as may deprive us too long of the pleasure of seeing
            her here again.
          I am sir with the greatest Esteem & regard Your most obedient humble servant
          
            R R Livingston
            Honble. Benjamin Franklin, Esqr.
          
        